Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 1 of 10                 PageID 1344




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

 SYREETA A. HERRON,

        Plaintiff,

 V.                                                   Case No. 1:19-cv-01034-STA-jay


 TRENTON SPECIAL SCHOOL DISTRICT,

        Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND NON-
                    TAXABLE EXPENESES IN PART


        Before the Court is Plaintiff’s counsel’s Motion for Attorney Fees and Expenses filed on

 July 23, 2021. (ECF No. 101.) Also before the Court is a Response in Opposition (ECF No. 103)

 and a Reply (ECF No. 106.) Counsel for the Plaintiff seek attorney fees and non-taxable expenses

 pursuant to Rule 54(d)of the Federal Rules of Civil Procedure and 29 U.S.C. § 794a(b) and Tenn.

 Code Ann. § 50-1-304(c)(2), in the amount of $226,867.50 in attorney fees and $2,259.42 in non-

 taxable expenses. For the following reasons, Plaintiff’s motion is GRANTED in part and

 DENIED in part.

                                       BACKGROUND

        On February 22, 2019, Plaintiff Syreeta Herron filed a Complaint in this Court against

 Defendant, Trenton Special School District (“TSSD”), alleging violations of § 504 of the

 Rehabilitation Act, 29 U.S.C. § 791, et seq., and the Tennessee Public Protection Act (“TPPA”),

 Tenn. Code Ann. § 50-1-304. (ECF No. 1) Plaintiff, who was employed with TSSD as a teacher’s

 assistant in a special education classroom at Trenton Elementary School, alleged that Defendant


                                                1
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 2 of 10                       PageID 1345




 discharged her in retaliation for reporting the school’s alleged violative student-teacher ratio to the

 state. Defendant, in turn, argued that Plaintiff’s non-renewal was caused by her unprofessional

 behavior, breach of student confidentiality, and fostering a negative environment at the school. In

 her Complaint, Plaintiff sought a judgment against the Defendant for compensatory damages for

 pecuniary losses, emotional pain and suffering, inconvenience, mental anguish, loss and enjoyment

 of life, non-pecuniary losses, front pay, reasonable attorney fees and costs, and pre- and post-

 judgment interest. (Id.) The parties proceeded to trial on June 21, 2021. Appearing on behalf of

 the Plaintiff were Charles Barnett, III, Sara Barnett, and Charles Barnett, IV. Attorneys Jennifer

 Craig and Katherine Wallace represented the Defendant. The trial took place over four days, the

 jury rendering a verdict in favor of the Plaintiff at the end of the fourth day on both the

 Rehabilitation Act claim and the claim under the Tennessee Public Protection Act. At trial,

 Plaintiff sought an award of back pay and compensatory damages in the amount of, at least,

 $50,000. The jury awarded Plaintiff $13,000 in back pay and benefits and no compensatory

 damages. (See Judgment at ¶ 2.) Plaintiff now seeks $226,867.50 in attorney fees and $2,259.42

 in non-taxable expenses. Defendant has filed a Response requesting that the Court apply an

 unspecified percentage reduction of the Plaintiff’s requested attorney fees to make the fees

 proportional to the damages award and that the Court exclude all duplicative and clerical billing

 entries and exclude time entries related to mediation costs.

                                         STANDARD OF REVIEW

        Tenn. Code Ann. § 50-1-304 provides that, “any employee terminated in violation of

 subsection (b) solely for refusing to participate in, or for refusing to remain silent about, illegal

 activities who prevails in a cause of action against an employer for retaliatory discharge for the

 actions shall be entitled to recover reasonable attorney fees and costs.” 29 U.S.C.A. § 794a



                                                   2
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 3 of 10                    PageID 1346




 similarly allows the court to award the prevailing party reasonable attorney fees, according to its

 discretion.

        “The most useful starting point for determining the amount of a reasonable fee is” the

 lodestar amount, “the number of hours reasonably expended on the litigation multiplied by a

 reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S. Ct. 1933, 1939–40, 76 L.

 Ed. 2d 40 (1983). Calculating the lodestar amount “does not end the inquiry,” however. Id. at

 434, 103 S.Ct. 1933. The district court also should exclude from this initial fee calculation hours

 that were not reasonably expended. “Cases may be overstaffed, and the skill and experience of

 lawyers vary widely. Counsel for the prevailing party should make a good faith effort to exclude

 from a fee request hours that are excessive, redundant, or otherwise unnecessary, just as a lawyer

 in private practice ethically is obligated to exclude such hours from his fee submission. Hensley,

 461 U.S. 424, 434, 103 S. Ct. 1933, 1939–40, 76 L. Ed. 2d 40 (citing Copeland v. Marshall, 205

 U.S.App.D.C. 390, 401, 641 F.2d 880, 891 (1980) (emphasis in original)).

        “There remain other considerations that may lead the district court to adjust the fee upward

 or downward, including the important factor of the ‘results obtained.’” Id. The twelve

 factors identified by the Fifth Circuit in Johnson v. Georgia Highway Express, Inc. “may

 be relevant in adjusting the lodestar amount,” Blanchard v. Bergeron, 489 U.S. 87, 94, 109 S.Ct.

 939, 103 L.Ed.2d 67 (1989); Murphy v. Vaive Wood Prod. Co., 802 F. App'x 930, 935–36 (6th

 Cir. 2020). The Johnson factors include, (1) the time and labor required; (2) the novelty and

 difficulty of the question; (3) the skill requisite to perform the legal service properly; (4) the

 preclusion of other employment by the attorney due to acceptance of the case; (5) the customary

 fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the

 circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,



                                                 3
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 4 of 10                         PageID 1347




 and ability of the attorney; (10) the "undesirability" of the case; (11) the nature and length of the

 professional relationship with the client; and (12) awards in similar cases.

                                                  ANALYSYS

         In determining reasonable fees and costs, the Court must determine the “lodestar amount,”

 or the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

 rate. This amount may be adjusted upon consideration of the circumstances and characteristics of

 the case. Defendant argues that Plaintiff’s counsel billed entries for purely administrative tasks,

 that they billed excessively for duplicative tasks, and that Plaintiff often used three attorneys for

 tasks that required one or, at most, two attorneys.

         As to the first point, the Court finds that Plaintiff’s fee request does include improper billing

 for certain administrative tasks done by paralegals. Those tasks cited by Defendant in their

 Response are inappropriately billed. Such tasks include preparation of correspondence to opposing

 counsel, preparing documents, preparing deposition schedules, calls to the Court’s case manager,

 review of Court deadlines, compiling lists of exhibits, “attempting” to run Lexis searches for

 witnesses’ residential addresses, calculating mileage fees for witnesses, and preparing binders of

 documents. (See Resp at ¶ 8-9.) In their Reply, Plaintiff does not dispute that the billing entries

 cited by Defendant are clerical in nature. Rather, Plaintiff asserts that clerical and secretarial staff

 put many hours of work into the case and that work done by paralegals would have otherwise been

 done by attorneys.

         It may be the case that, in the absence of paralegals, attorneys may have to organize binders

 or prepare schedules, but that does not make the nature of the work any less clerical because it is

 performed by attorneys. By the same token, work is not legal merely because it is done by

 attorneys. See Gunther v. Comm'r of Soc. Sec., 943 F. Supp. 2d 797, 804–05 (N.D. Ohio 2013)



                                                    4
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 5 of 10                       PageID 1348




 (citing Missouri v. Jenkins, 491 U.S. 274, 288 n. 10, 109 S.Ct. 2463, 105 L.Ed.2d 229 (1989)

 (“purely clerical or secretarial tasks should not be billed” under fee shifting statutes, “regardless

 of who performs them.”) The instant motion is for attorney fees; therefore the Court deems it

 unreasonable to include clerical overhead in the fee award. Accordingly, the 59.3 hours of

 paralegal work indicated on Plaintiff’s invoice are excised from the lodestar amount. ($125.00 x

 59.3 hrs. = $7,412.50 reduction.) Preliminarily, the Court notes that it considers the fee rate for

 each individual attorney to be appropriate considering their respective level of experience. The

 number of hours billed are likewise arguably reasonable. Therefore, the lodestar amount in this

 matter is $219,455.00.

        As discussed above, this calculation does not end the inquiry.” Hensley. 461 U.S. at 434.

 The Court also must look to “other considerations that may lead the district court to adjust the fee

 upward or downward.” Id. at 434, 436. Of the Johnson factors, the Court is particularly informed

 by the degree of success obtained, the time and labor required, and the novelty of the question at

 hand. The Court will address each factor in turn.

        A. Degree of Success Obtained

        The controlling analysis in evaluating reasonableness of attorney fees is described in U.S

 v. Hensley. 461 U.S. at 436, 103 S.Ct. 1933. As the Sixth Circuit has noted, Hensley ‘focuses on

 the bottom line: ‘the most critical factor is the degree of success obtained…where a plaintiff has

 obtained excellent results, his attorney should recover a fully compensatory fee.” The Ne. Ohio

 Coal. for the Homeless v. Husted, 831 F.3d 686, 703 (6th Cir. 2016) (quoting Hensley at 435, 436.)

 The bottom line in this case is this: Plaintiff sought an award of back pay and compensatory

 damages in the amount of, at least, $50,000. After two years of litigation, the jury awarded Plaintiff

 $13,000 in back pay and no compensatory damages, or about 26% of what Plaintiff requested at



                                                   5
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 6 of 10                        PageID 1349




 trial. Counsel for Plaintiff are now seeking $226,867.50 in attorney fees and $2,259.42 in

 expenses. In other words, Plaintiff’s counsel seeks approximately 1,762% more in attorney fees

 and expenses than a jury awarded their client. Plaintiff cannot be said to have obtained an excellent

 result simply by virtue of winning the case. Plaintiff’s goal was not only to win a trial, but it was

 also to recover relief for the harm visited on her by the actions of the Defendant. In this case, the

 jury awarded her about one quarter of the relief that she believed that she was entitled to, which

 can hardly be defined as an excellent result. See Wheat v. Benton Cty., Tenn., No. 1:08-CV-01171-

 JDB-EG, 2010 WL 908653, at *4 (W.D. Tenn. Feb. 10, 2010) (Employment case wherein the

 court reduced the lodestar amount by 40% because of minimal success at trial. The Court noted

 that the attorney fees represented an amount more than 10 times the recovery of the Plaintiff which

 the court found to be fair and reasonable.); see also Pittington v. Great Smoky Mountain

 Lumberjack Feud, LLC, No. 3:14-CV-00397, 2017 WL 4270754, at *2 (E.D. Tenn. Sept. 26, 2017)

 (In part weighing the counsel’s degree of success, the district court determined that to award

 counsel fees in an amount sixteen times what the jury awarded the plaintiff was excessive.)

        In arguing that they are entitled to their requested fees, counsel for Plaintiff point to another

 employment case, Grayson v. Madison County, Docket No. 19-cv-01136. That case concerned a

 FLSA claim wherein Plaintiff’s attorney negotiated a $1.25 million class settlement. The Court

 reduced counsel’s requested fee from 40% of the settlement amount to 30%, noting that counsel

 had achieved a great deal of success on behalf of the client which warranted an upward adjustment,

 but concurring with other courts that a 40% fee was “eyebrow-raising.” Unlike that case, which

 was resolved speedily and resulted in a 1.25-million-dollar settlement, the degree of success here

 militates against an increase in the lodestar amount.




                                                   6
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 7 of 10                       PageID 1350




        The level of success in the case is further diminished by the case’s duration and the number

 of hours devoted to it. Of course, while both parties attempt to pin one another with responsibility

 for delaying the case and not reaching an equitable settlement, they both bear some responsibility

 for their intractable positions. In Defendant’s case, they ignore the relevance of a statutory fee

 shifting provision in determining a settlement amount, focusing solely on Plaintiff’s recovery as

 the determining factor. However, the Court questions the reasonableness of entering the initial

 mediation with an offer of $250,000, or of entering the judicial settlement conference with a

 settlement offer of $300,000.

        The Court further observes that, in bolstering their level of success, Plaintiff’s counsel

 make multiple references to “defeating” Defendant on summary judgment.               However, such

 phrasing is inappropriate considering the non-moving party cannot be said to prevail or defeat

 another party on summary judgment. Non-moving parties merely live to fight another day if the

 court determines that evidence presents a sufficient disagreement to require submission to a jury.

 Choosing to go to trial after failing to resolve the case on a motion for summary judgment therefore

 should not reflect on the success of either party and should certainly not be characterized as a

 “gamble” on the part of the Defendant, another inappropriate characterization because it is

 suggestive of bad faith on the part of Defendant.

        B. Novelty and Difficulty

        This case was not particularly novel or complex. It was a “relatively run-of-the-mill”

 retaliation claim under the TPPA and Section 504 of the Rehabilitation Act. See Lensing v. Potter,

 No. 1:03-CV-575, 2015 WL 10892073, at *9 (W.D. Mich. Aug. 20, 2015) (reducing requested

 attorney fee in Title VII retaliation case, finding in part that the low novelty and difficulty of the

 case did not warrant more.) Both statutes involved virtually identical elements, most of which



                                                   7
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 8 of 10                      PageID 1351




 were conceded, leaving the sole issue at trial whether there was a causal connection between the

 protected activity in question and the adverse action. Essentially, the trial came down to the

 credibility of the witnesses – not any complex questions of law or fact. Indeed, the non-legal, fact-

 intensive nature of the inquiry precluded disposition at summary judgment. The Court found that

 there was a genuine issue of fact as to whether Defendant retaliatorily discharged Plaintiff and

 whether the reasons cited by Defendant were pretextual. Thus, the case was only appropriate for

 determination by a jury which had to determine whether Plaintiff was retaliatorily fired by

 Defendant for reporting an alleged breach of the law to the state, or because of some other non-

 retaliatory reason. Undercutting Plaintiff’s assertion that the case involved complex issues

 regarding children’s IEPs, the substance of the IEPs and whether or not Defendant actually

 breached students’ IEPs was irrelevant – a point that Plaintiff herself emphasized in her motions

 in limine. As in most other employment retaliation cases, Plaintiff was required to apply the

 McDonnell Douglas standard with which Plaintiff’s counsel are no doubt extremely familiar given

 their extensive expertise in this area. Further, the Court notes that this case required only about

 six depositions, roughly the same number of witnesses, a relatively small universe of documents,

 and that trial lasted less than three full days. Moreover, given the simple nature of the case and

 Plaintiff’s counsel’s extensive experience, they must have had reasonable expectation of the

 limited universe of documents and witnesses necessary to request in discovery to litigate this case.

 Accordingly, the relative lack of complexity correlates with a lower level of skill necessary to try

 this case to verdict.

         C. Time and Labor

         Given the relative lack of complexity and novelty in this case and the commensurately

 lower skill necessary to try this case, the Court finds that the simultaneous use of more than two



                                                  8
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 9 of 10                         PageID 1352




 attorneys, particularly Plaintiff’s frequent use of at least three attorneys, is excessive. For instance,

 the Court notes that Plaintiff’s invoice indicates that three attorneys attended the trial and billed

 for its duration including the time expended waiting for the jury’s verdict. This, notwithstanding

 the fact that only two attorneys, Charles Barnett, III and Sara Barnett participated in the trial insofar

 as making argument, objections, and examining witnesses. Both attorneys are very experienced

 and specialize in trial practice and employment litigation. Therefore, the use of more than two

 lawyers for the bulk of trial prep, depositions, and the trial itself is “excessive, redundant, or

 otherwise unnecessary.” Hensley, 461 U.S. 424, 434, 103 S. Ct. 1933, 1939–40, 76 L. Ed. 2d 40.

         Plaintiff also argues that significant time was expended preparing this case because parties

 had to prepare for trial twice given that the trial was continued close to the trial date because of

 COVID-19. However, the Court notes that parties requested that the trial be continued on March

 24, 2020, nearly two months before the May 18, 2020 trial date. The invoice confirms that little

 work on the case was undertaken in the month of March. Consequently, this argument is

 unavailing in proving that significant amounts of time and labor were reasonably expended in the

 case.

         D. Remaining Relevant Factors

         As Plaintiff notes, the fact that this case was taken on a contingent basis weighs in

 Plaintiff’s favor. Likewise, the Court is familiar with Plaintiff’s counsel and greatly credits their

 experience, reputation, and ability. Plaintiff’s counsel have also seemingly cultivated a good

 relationship with Plaintiff and worked diligently to take this case to verdict for several years. As

 to the “undesirability” of the case, the Court credits the affidavits of Plaintiff’s counsel, Michael

 Weinman and Justin Gilbert, but notes that, just because “this area of litigation is not the most

 profitable pursuit,” does not mean that it is lacking in profit. Employment retaliation and



                                                    9
Case 1:19-cv-01034-STA-jay Document 108 Filed 09/01/21 Page 10 of 10                     PageID 1353




  discrimination cases involving a single plaintiff are relatively common in this court and their

  prevalence suggests a willingness of attorneys to take these types of case.

         E. Costs and Expenses

         Plaintiff requests non-taxable costs and expenses in the amount of $2,259.42. Defendant

  notes that the bulk of the costs sought by Plaintiff are related to the costs of the mediation.

  Defendant argues that it should not be required to pay Plaintiff’s portion of the mediation costs,

  because Plaintiff did not make reasonable efforts to settle the case at mediation. According to

  Defendant, Plaintiff made an initial offer of $250,000 during the first mediation notwithstanding

  the fact that Plaintiff had only accrued attorney fees in the amount of $24,000. Plaintiff does not

  deny this but returns that Defendant’s initial offer was a mere $2,500. As discussed above, the

  Court will not place the responsibility for not settling this case at the feet of any single party.

  Defendant is therefore bound to pay non-taxable costs and expenses in the amount of $2,259.42 as

  per the relevant portions of the Rehabilitation Act and the TPPA.

                                              CONCLUSION

         For the foregoing reasons, particularly in view of the limited degree of success obtained,

  the time and labor required, and the non-novel nature of the question at hand, the Court finds that

  a further reduction of forty percent (40%) to the lodestar amount of $219,455.00 is appropriate and

  warranted. Therefore, Plaintiff shall be entitled to $131,673.00 in attorney fees in addition to

  $2,259.42 in non-taxable costs and expenses.

         IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: September 1, 2021.



                                                  10
